Robinson, J.
“’Tis said, alas! that love should wound itself and sweet affection prove the spring of woe.” In the springtime of life, some thirty years ago, the parties to this action met, loved, and plighted their vows. She has borne him five children, now young men, whose ages vary from twenty-nine to seventeen years; but now, as the passions of youth have naturally waned, and “age has cloyed love and use destroyed love,” she brings this suit to sever the bonds of matrimony. She avers that during the past two years defendant has treated her in a cruel and inhuman manner, by calling her bad names, abusing and assaulting her, and by making false charges against her chastity. She also avers that he has been guilty of intemperance in the excessive use of intoxicating liquors.
It appears that in January, 1917, she commenced a former action on the same grounds, and in two months they made a settlement. He, in a manly way, to some extent, confessed and did penance by conveying to her money and property worth several thousand dollars — enough to secure her in all the comforts of life — and she still retains the same. Hence, it may be said that she is a free and independent lady; if she does not like tho defendant, she does not have to live with him. Two weeks after the settlement the poor lady found it necessary to go to a hospital and to endure an operation for cancer of the breast. There she remained for some five weeks, and during that time he did not fail to kindly visit her twice a day. Soon after her return from the hospital he became enraged and fumed and scolded on seeing the fee bill presented to her by the attorney in the divorce suit, and again he had recourse to the bottle. Then she insisted that he should live at the hotel and not at his home. This he did for several months, and in the meantime he furnished all the usual supplies for the house, until the plain*331tiff left it and refused to live with him and commenced this suit. At the time of the marriage defendant was a bartender in a saloon at Towner. Then for eight years he was county judge. Then he'kept a drug store and made it a success. So there is no charge that the plaintiff was ever denied all the comforts of life. Defendant swears that he still loves her and that she has been to him a good and true wife. His hope is that “time and regret may recall her again.” The trial court justly dismissed the action, and the good lady appeals.
The statute permits a divorce for extreme cruelty ,and for habitual intemperance. Comp. Laws, § 4382. Extreme cruelty is the infliction by one party to the marriage of grievous bodily injury or grievous mental suffering upon the other. § 4385. Habitual intemperance is that degree of intemperance which disqualifies the person a great portion of the time from properly attending to his business or which reasonably inflicts a course of great mental anguish upon the innocent party. § 4386. Habitual intemperance must continue for one year before it is a cause of divorce.
There is no showing that defendant has been guilty of any such intemperance or cruelty. It is true that he has been given to the excessive use of liquor, and at times, when under the influence, he has used bad and drunken language to the plaintiff, but he has never assaulted or struck her, or neglected to provide well for her and her family. Indeed, there is no just claim that since the settlement the defendant has given the plaintiff any just cause for divorce. The claim is that by his subsequent conduct the contract of settlement has been revoked so that all the sins of his life now rise up against him, but the claim is neither just nor legal. The record shows no cause for a divorce at any time, and the settlement wras no ordinary condonation. There was a valid contract, based upon a consideration of several thousand dollars, which the defendant has received and retained. The whole conduct of the defendant taken into consideration does not in this case show cause for dissolving the marriage.
The judgment is affirmed, without costs.
Christianson, Ch. J., concurs.